DETAILED ACTION
Claims 1-16 and 22-24 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification were received on February 25, 2022.  The amendments correct a typographical error and do not contain new matter.  These amendments to the specification are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael H. Lyons on May 2, 2022.
The application has been amended as follows: 
1.  An electronic device comprising: 
a display configured to emit image light; 
a waveguide having a first surface and a second surface opposite and parallel to the first surface and having no air gap between the first surface and the second surface; 
an input coupler configured to couple the image light emitted by the display into the waveguide; 
a first beam splitter layer embedded in the waveguide and extending parallel to the first surface; and 
a second beam splitter layer embedded in the waveguide and extending parallel to the second surface; wherein the second beam splitter layer at least partially overlaps the first beam splitter layer, wherein the first beam splitter layer is configured to transmit a first portion of the image light at a wavelength, to the second beam splitter layer and is configured to reflect a second portion of the image light at the wavelength, and wherein the second beam splitter layer is 4configured to partially reflect the first portion of the image light transmitted by the first beam splitter layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the electronic device as claimed.  Specifically, the examiner agrees with the reasons set forth in the remarks of February 25, 2022 pages 15-18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to overcome a potential prior art rejection and to otherwise place the application in condition for allowance.  See co-filed interview summary. 
Applicant’s arguments, see remarks, filed February 25, 2022, with respect to rejections under 112 have been fully considered an in combination with paragraph [0046] of the instant application are persuasive.  The rejections under 112 have been withdrawn. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Flynn et al. US Patent Application Publication 2016/0363777.  Specifically, Flynn discloses an electronic device (title e.g. figure 1-2 display 100) comprising: a display configured to emit image light (e.g. combination of light source 106 & SLM 108); a waveguide (e.g. figures 4A-B  light guide 204) having a first surface (e.g. surface 230) and a second surface (e.g. surface 234) opposite and parallel to the first surface (see figures 4A-B); an input coupler (e.g. lens stack 118) configured to couple the image light emitted by the display into the waveguide (see figures 1-2 & 4A-B); a first beam splitter layer (e.g. beam splitter 226-1 including layer 236-1) embedded in the waveguide and extending parallel to the first surface (see figures 4A-B); and a second beam splitter layer (e.g. beam splitter 226-2 including layer 246 and/or 248) embedded in the waveguide and extending parallel to the second surface (see figures 4A-B), wherein the second beam splitter layer at least partially overlaps the first beam splitter layer (see figures 4A-B), wherein the first beam splitter layer is configured to transmit a first portion of the image light at a wavelength to the second beam splitter layer and is configured to reflect a second portion of the image light at the wavelength (paragraph [0033] discusses 236 is a dielectric or metallic coating i.e. making a partial mirror which would not separate colors), and wherein the second beam splitter layer is 4configured to partially reflect the first portion of the image light transmitted by the first beam splitter layer (paragraphs [0034-35] discusses 246 and 248 are dielectric or metallic coating i.e. making a partial mirror which would not separate colors).  However, Flynn at least fails to disclose having no air gap between the first surface and the second surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                               May 2, 2022